
	

115 HR 221 PCS: Hydrographic Services Improvement Amendments Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 487115th CONGRESS2d Session
		H. R. 221
		IN THE SENATE OF THE UNITED STATES
		June 26, 2018Received; read twice and placed on the calendarAN ACT
		To reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Hydrographic Services Improvement Amendments Act. 2.Reauthorization of Hydrographic Services Improvement Act of 1998 (a)ReauthorizationsSection 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is amended—
 (1)by inserting before There are authorized the following: (a) In general.—; (2)in subsection (a) (as designated by paragraph (1))—
 (A)in paragraph (1), by striking surveys— and all that follows through the end of the paragraph and inserting surveys, $70,814,000 for each of fiscal years 2019 through 2023.; (B)in paragraph (2), by striking vessels— and all that follows through the end of the paragraph and inserting vessels, $25,000,000 for each of fiscal years 2019 through 2023.;
 (C)in paragraph (3), by striking Administration— and all that follows through the end of the paragraph and inserting Administration, $29,932,000 for each of fiscal years 2019 through 2023.; (D)in paragraph (4), by striking title— and all that follows through the end of the paragraph and inserting title, $26,800,000 for each of fiscal years 2019 through 2023.; and
 (E)in paragraph (5), by striking title— and all that follows through the end of the paragraph and inserting title, $30,564,000 for each of fiscal years 2019 through 2023.; and (3)by adding at the end the following new subsection:
					
 (b)Arctic programsOf the amount authorized by this section for each fiscal year— (1)$10,000,000 is authorized for use to acquire hydrographic data, provide hydrographic services, conduct coastal change analyses necessary to ensure safe navigation, and improve the management of coastal change in the Arctic; and
 (2)$2,000,000 is authorized for use to acquire hydrographic data and provide hydrographic services in the Arctic necessary to delineate the United States extended Continental Shelf..
 (b)Limitation on administrative expenses for surveysSection 306 of such Act (33 U.S.C. 892d) is further amended by adding at the end the following:  (c)Limitation on administrative expenses for surveysOf amounts authorized by this section for each fiscal year for hydrographic surveys, not more than 5 percent is authorized for administrative costs..
 3.GAO studyThe Comptroller General of the United States shall, by not later than 18 months after the date of enactment of this Act—
 (1)conduct a study comparing the unit costs of hydrographic surveys conducted by the National Oceanic and Atmospheric Administration and the unit costs of procuring performance of such surveys; and
 (2)report to the Congress on the findings of such study.  Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk June 26, 2018Received; read twice and placed on the calendar